          Case 2:19-cv-01293-APG-VCF Document 31 Filed 10/21/19 Page 1 of 5



 1 DANIAL LAIRD
   Nevada Bar #11831
 2 dan@lairdlaw.com
   JAMAL K. ALSAFFAR, pro hac vice
 3 Texas Bar #24027193
   jalsaffar@nationaltriallaw.com
 4 TOM JACOB, pro hac vice
   Texas Bar #24069981
 5 tjacob@nationaltriallaw.com
   7500 Rialto Blvd
 6 Bldg. Two, Ste. 250
   Austin, Texas 78735
 7 Attorneys for the Plaintiffs

 8
   NICHOLAS A. TRUTANICH
 9 United States Attorney
   District of Nevada
10 Nevada Bar No. 13644

11 BRIANNA SMITH
   Assistant United States Attorney
12 Nevada Bar No. 11795
   501 Las Vegas Boulevard, South, Suite 1100
13 Las Vegas, Nevada 89101
   702-388-6336
14 Brianna.Smith@usdoj.gov
   Attorneys for the United States
15

16                              UNITED STATES DISTRICT COURT
17                                   DISTRICT OF NEVADA

18
     BLAKE and JENNA MILLER, Individually          Case No. 2:19-cv-01293-APG-VCF
19
     and on Behalf of C.M., a Minor Child,
20
                  Plaintiffs,                      Joint Discovery Plan and Scheduling
21                                                 Order
          v.
22                                                 (Special Scheduling Review Requested)
     United States of America,
23
                  Defendant.
24

25        Pursuant to Federal Rule of Civil Procedure 26 and Local Rule 26-1, the parties
26 submit the following proposed Discovery Plan and Scheduling Order.

27

28
            Case 2:19-cv-01293-APG-VCF Document 31 Filed 10/21/19 Page 2 of 5




1    I.     Initial Matters
2           A.     Meeting: Pursuant to Fed. R. Civ. P. 26(f), the undersigned parties, by and
3    through their respective counsel, conferred on October 10, 2019. Jamal Alsaffar and Tom
4    Jacob, Esq. represented Plaintiff and Brianna Smith, Esq. represented the United States of
5    America on behalf of the United States of America.
6           B.     Parties Position on Alternative Dispute Resolution: The parties have
7    considered the nature and basis of their claims and defenses and the possibility for
8    promptly settling or resolving the case. At this time, the parties believe discovery should
9    commence.
10          C.     The Parties’ Position on Trial by United States’ Magistrate Judge and/or
11   Short Trial Program: Under Fed. R. Civ. P. 73, a United States Magistrate Judge may
12   “conduction a civil action or proceedings,” if “all parties consent.” The parties do not
13   consent to having the United Sates Magistrate Judge preside over all aspects of this case
14   and they do not consent to use of the short trial program at present.
15   II.    Initial Disclosures
16          Pursuant to Fed. R. Civ. P. 26(a)(1), the parties agree to provide initial disclosures
17   by Friday, November 8, 2019.
18   III.   Areas of Discovery
19          The parties agree that the areas of discovery should include, but not be limited to,
20   all claims and defenses allowed pursuant to the Federal Rules of Civil Procedure.
21   IV.    Discovery Cut-off Dates
22          Discovery will be needed on the following subjects: All claims set forth in Plaintiff’s
23   Complaint as well as the defenses relevant to the action. The parties will respond to their
24   respective discovery requests, and they will conduct depositions, including but not limited
25   to those of the Plaintiffs, percipient witness(es), treating physicians and medical providers.
26   Defendant may seek medical evaluations under Fed. R. Civ. P. Rule 35. To the extent an
27   evaluation is sought, parties agree to meet and confer regarding scope and limits. Either
28   party may disclose medical and/or other experts.

                                                    2
           Case 2:19-cv-01293-APG-VCF Document 31 Filed 10/21/19 Page 3 of 5




1           The parties agree that 270 days will be needed for discovery. The parties request
2    additional time because many of the treating physicians and witnesses are military
3    stationed in different parts of the country and world and some are presently on a military
4    deployment which could prevent the timely conclusion of discovery. The parties jointly
5    propose to the Court the following discovery schedule:
6           A. Discovery Cut-Off                        May 19, 2020
7           B. Amending Pleadings                       February 19, 2020
8           C. Adding Parties                           February 19, 2020
9           D. Expert Disclosures                       March 19, 2020
10          E. Rebuttal Expert Disclosures              April 20, 2020
11          F. Interim Status Report                    March 19, 2020
12          G. Dispositive Motions                      June 18, 2020
13          H. Pre-Trial Order                          July 20, 20201
14   V.     Court Conference
15          If the Court has questions regarding the dates proposed by the undersigned parties,
16   the parties request an opportunity for a conference with the Court before entry of the
17   Scheduling Order. If the Court does not have questions, the parties do not request a
18   conference with the Court.
19   VI.    Extensions Or Modifications Of Discovery Dates:
20          Local Rule 26-4 governs modifications or extensions of this Discovery Plan and
21   Scheduling Order. According to the rule,“[a]ll motions or stipulations to extend a deadline
22   set forth in a discovery plan shall be received by the court no later than twenty-one (21)
23   days before the expiration of the subject deadline.”
24

25

26

27   1
      If dispositive motions are filed, the deadline for filing the joint pretrial order will be
28   suspended until 30 days after decision on the dispositive motions or further court order. LR
     26-1(b)(5).
                                                    3
            Case 2:19-cv-01293-APG-VCF Document 31 Filed 10/21/19 Page 4 of 5




1    VII.   Format Of Discovery:
2           Pursuant to the electronic discovery amendments to the Federal Rules of Civil
3    Procedure effective December 1, 2006, the undersigned parties addressed the e-discovery
4    issues pertaining to the format of discovery at the Rule 26(f) conference. Each party
5    reserves the right to make a showing for the need of such electronic data as discovery
6    progresses to include the following: electronic fetal monitor strips—whether they be the
7    original print outs or electronically stored information concerning fetal monitoring; audit
8    trials of the access to and changes of Plaintiffs’ medical records; and electronic alerts or
9    communications presented to or by providers. Parties have discussed the preservation of
10   the following types of evidence: electronic fetal monitor strips—whether they be the
11   original print outs or electronically stored information concerning fetal monitoring; audit
12   trials of the access to and changes of Plaintiffs’ medical records; and electronic alerts or
13   communications presented to or by providers.
14          Parties agree to uniquely bate stamp production and agree Parties may use of
15   electronic exhibits in deposition of previously produced documents by reference to the
16   unique bate stamp numbers.
17   VIII. Discovery Disputes:
18          All discovery disputes in this case shall be governed by the provisions of Local Rule
19   26-7. The parties agree to employ good faith efforts to resolve all discovery disputes prior to
20   seeking intervention by the Court.
21   IX.    Presentation of Electronic Evidence to Jury:
22          The parties discussed whether they intend to present evidence in electronic format
23   to jurors for the purpose of jury deliberations. At this time, the parties have not made any
24   stipulations regarding providing discovery in an electronic format compatible with the
25   Court’s electronic jury evidence display system.
26          Respectfully submitted this 18th day of October 2019.
27

28

                                                     4
          Case 2:19-cv-01293-APG-VCF Document 31 Filed 10/21/19 Page 5 of 5




1    Whitehurst, Harkness, Brees, Cheng,     NICHOLAS A. T`RUTANICH
     Alsaffar, Higginbotham & Jacob,         United States Attorney
2    PLLC
3     /s/ Jamal Alsaffar                     /s/ Brianna Smith
     JAMAL ALSAFFAR                          BRIANNA SMITH
4    7500 Rialto Blvd.                       Assistant United States Attorney
     Bldg. Two, Suite 250
5                                            Attorneys for the United States
     Austin, Texas 78735
6    Attorneys for Plaintiffs

7                                          IT IS SO ORDERED.

8

9                                          UNITED STATES MAGISTRATE JUDGE
                                           DATED:   10-21-2019
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                             5
